Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to the Preliminary Amendment filed on 09/11/2020.  Claims 1-15 are presented for examination and based on current examiner’s amendment claims 1-3 and 6-15, renumbered as 1-13 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/11/2020, and on 11/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
4.	The drawings (Figs. 1-3 and 5) were received on 03/09/2022.  These drawings are acceptable.


Examiner’s Amendment

5.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 


Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Jason Murphy (Reg. No. 63,423).

The application has been amended as follows:

Replace previous claims with the following amended claims:
Claims: 
1. (Currently Amended)  A converter network bridge controller[[)]] for a power converter hardware, the power converter hardware configured to connect 
	an output unit configured for generating a quadrature voltage component reference to a PWM modulator which determines a switching of the power converter hardware, wherein the quadrature voltage component reference comprises a first signal and a second signal, and wherein the quadrature voltage component reference is a d-axis reference voltage of a synchronously rotating d-q axis coordinate system;
the output unit comprising a first part and a second part; 
the first part being configured for generating the first signal based on a current reference for an active current to be generated by the power converter hardware; and
the second part being configured for providing the second signal to reduce a difference between a converter active current component of measured feedback current and the current reference for the active current; and
a tracking unit configured for: 
aligning the synchronously rotating d-q axis coordinate system with an input signal which is based on a measured network voltage, 
providing a frequency signal indicative of a grid frequency, and
providing an angle signal indicative of a grid angle, 
wherein the frequency signal and the angle signal are computed based on the input signal.

2. (Currently Amended)  The converter network bridge controller of claim 1, 
wherein the output unit  is further configured for generating an in-phase voltage component reference to the PWM modulator; wherein: 
(i) the in-phase voltage component reference comprises a third signal and a fourth signal, the output unit comprising a third part and a fourth part, the third part being configured for generating the third signal based on a current reference for a reactive current, and the fourth part being configured for providing the fourth signal to reduce a difference between a converter reactive current component of the measured feedback current and the current reference for the reactive current; 
or
(ii) a further part of the output unit is configured for generating the in-phase voltage component reference based on a voltage demand and a voltage feedback signal.

3. (Previously Presented)  The converter network bridge controller according to claim 2, wherein the in-phase voltage component reference comprises a fifth signal which is representative of a desired steady state fundamental frequency voltage on the output of the power converter hardware. 

4. (Cancelled)

5. (Cancelled)

6. (Currently Amended)  The converter network bridge controller according to claim 1[[5]],
	the input signal being based on a voltage feedback signal indicative of an instantaneous d-axis voltage component of the measured network voltage.


7. (Previously Presented)  The converter network bridge controller of claim 6, wherein the input signal is further based on the frequency signal of the tracking unit; 
wherein the tracking unit comprises a first summing unit being configured for summing (i) the voltage feedback signal and (ii) an offset component being based on the frequency signal and to thereby provide the input signal. 

8. (Currently Amended)  The converter network bridge according to claim 1 [[6]], wherein [[a]] the current reference for the active current comprises an offset component which is based on the frequency signal [[ ]]of the tracking unit.

9. (Currently Amended)  The converter network bridge controller according to claim 7 [[6]], further comprising: 
a second summing unit;
the second summing unit being configured for receiving a nominal current reference for the active current which is based on a power demand and a measured feedback voltage magnitude;
the second summing unit  being further configured for receiving a current offset signal which is based on the frequency signal of the tracking unit; and
the second summing unit being configured for providing the current reference for the active current based on the nominal current reference for the active current  and the current offset signal.

10. (Currently Amended)  The converter network bridge controller according to claim 7 [[6]], further comprising: 
a second summing unit;
the second summing unit being configured for receiving a power demand;
the second summing unit being further configured for receiving a power offset signal which is based on the frequency signal of the tracking unit; and
the second summing unit being configured for providing a modified power demand based on the power demand and the power offset signal to a current reference calculation unit for calculating the current reference for the active current based on the modified power demand and a measured feedback voltage magnitude.

11. (Currently Amended)  The converter network bridge controller according to claim 1 [[6]], wherein the first part of the output unit is configured for providing the first signal based 

12. (Currently Amended)  The converter network bridge controller of claim 6, 
wherein the voltage feedback signal is a filtered d-axis component of the measured network voltage.

13. (Currently Amended)  A power converter comprising:
the converter network bridge controller according to claim 1; and
[[a]] the power converter hardware controlled by an output signal of the converter network bridge controller.  

14. (Currently Amended)  A method of generating a control signal  for a power converter hardware, the power converter hardware configured to be connected 
	generating, by an output unit, a quadrature component of the control signal to a PWM modulator, which determines a switching of the power converter hardware, depending on a first signal and a second signal, wherein the quadrature voltage component reference is a d-axis reference voltage of a synchronously rotating d-q axis coordinate system;
generating, by a first part of the output unit, the first signal based on a current reference for an active current to be generated by the power converter hardware; and
providing, by a second part of the output unit, the second signal to reduce a difference between a converter active current component of a measured feedback current and the current reference for the active current;
aligning, by a tracking unit, the synchronously rotating d-q axis coordinate system with an input signal which is based on a measured network voltage;
providing, by the tracking unit, a frequency signal indicative of a grid frequency; and 
providing, by the tracking unit, an angle signal indicative of a grid angle;
wherein the frequency signal and the angle signal are computed based on the input signal. 
15. (Currently Amended)  A computer program product, comprising a non-transitory computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method according to claim 14. 


Reasons for allowance
6.	Claims 1-3 and 6-15, renumbered as 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-3 and 6-13, renumbered as 1-11; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A converter network bridge controller for a power converter hardware, the power converter hardware configured to connect to an alternating current electricity network, comprising: an output unit configured for generating a quadrature voltage component reference to a PWM modulator which determines a switching of the power converter hardware, wherein the quadrature voltage component reference comprises a first signal and a second signal, and wherein the quadrature voltage component reference is a d-axis reference voltage of a synchronously rotating d-q axis coordinate system; the output unit comprising a first part and a second part; the first part being configured for generating the first signal based on a current reference for an active current to be generated by the power converter hardware; and the second part being configured for providing the second signal to reduce a difference between a converter active current component of measured feedback current and the current reference for the active current; and a tracking unit configured for: aligning the synchronously rotating d-q axis coordinate system with an input signal which is based on a measured network voltage, providing a frequency signal indicative of a grid frequency, and providing an angle signal indicative of a grid angle, wherein the frequency signal and the angle signal are computed based on the input signal”. As recited in claims 1-3 and 6-13, renumbered as 1-11.

Claims 14-15, renumbered as 12-13; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method of generating a control signal  for a power converter hardware, the power converter hardware configured to be connected to an alternating current electricity network, the method comprising: generating, by an output unit, a quadrature component of the control signal to a PWM modulator, which determines a switching of the power converter hardware, depending on a first signal and a second signal, wherein the quadrature voltage component reference is a d-axis reference voltage of a synchronously rotating d-q axis coordinate system; generating, by a first part of the output unit, the first signal based on a current reference for an active current to be generated by the power converter hardware; and providing, by a second part of the output unit, the second signal to reduce a difference between a converter active current component of a measured feedback current and the current reference for the active current; aligning, by a tracking unit, the synchronously rotating d-q axis coordinate system with an input signal which is based on a measured network voltage; providing, by the tracking unit, a frequency signal indicative of a grid frequency; and providing, by the tracking unit, an angle signal indicative of a grid angle; wherein the frequency signal and the angle signal are computed based on the input signal”. As recited in claims 14-15, renumbered as 12-13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839